
	
		III
		111th CONGRESS
		2d Session
		S. RES. 544
		IN THE SENATE OF THE UNITED STATES
		
			May 27 (legislative
			 day, May 26), 2010
			Mr. Baucus (for himself,
			 Mr. Johanns, Mrs. Lincoln, Mrs.
			 Murray, Mr. Nelson of
			 Nebraska, Ms. Klobuchar,
			 Mr. Bennet, Mr.
			 Bingaman, and Mr. Roberts)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Supporting increased market access for
		  exports of United States beef and beef products.
	
	
		Whereas in 2003, United States beef exports to China,
			 Japan, Hong Kong, Taiwan, South Korea, Mexico, and Vietnam were valued at
			 $3,300,000,000.
		Whereas after the discovery of 1 Canadian-born cow
			 infected with bovine spongiform encephalopathy (BSE) disease in the State of
			 Washington in December 2003, China, Japan, Hong Kong, Taiwan, South Korea,
			 Mexico, and Vietnam, among others, closed their markets to United States
			 beef;
		Whereas for years the Government of the United States has
			 developed and implemented a multilayered system of interlocking safeguards to
			 ensure the safety of United States beef, and after the 2003 discovery, the
			 United States implemented further safeguards to ensure beef safety;
		Whereas a 2006 study by the United States Department of
			 Agriculture found that BSE was virtually nonexistent in the United
			 States;
		Whereas the internationally recognized standard-setting
			 body, the World Organization for Animal Health (OIE), has classified the United
			 States as a controlled risk country for BSE, which means that all United States
			 beef and beef products from cattle of all ages is safe for export and
			 consumption;
		Whereas China continues to prohibit imports of all beef
			 and beef products from the United States;
		Whereas Japan has opened its market for United States
			 exporters of beef and beef products from cattle less than 21 months of age, but
			 has not yet opened its market for all United States beef and beef products from
			 cattle of all ages;
		Whereas Hong Kong has opened its market for United States
			 exporters of deboned beef from cattle less than 30 months of age, but has not
			 yet opened its market for all United States beef and beef products from cattle
			 of all ages;
		Whereas Taiwan has opened its market for United States
			 exporters of deboned and bone-in beef and certain offal products from cattle
			 less than 30 months of age and has agreed to open, but has not yet opened, its
			 market for all United States beef and beef products from cattle of all
			 ages;
		Whereas South Korea has opened its market for United
			 States exporters of beef and beef products from cattle less than 30 months of
			 age and has agreed to open eventually, but has not yet opened, its market for
			 all United States beef and beef products from cattle of all ages;
		Whereas Mexico has opened its market for United States
			 exporters of deboned and bone-in beef and certain offal from cattle less than
			 30 months of age, but has not yet opened its market for all United States beef
			 and beef products from cattle of all ages;
		Whereas Vietnam has opened its market for United States
			 exporters of beef and beef products from cattle less than 30 months of age, but
			 has not yet opened its market for all United States beef and beef products from
			 cattle of all ages;
		Whereas between 2004 through 2009, United States beef
			 exports declined due to these restrictions, causing significant revenue losses
			 for United States cattle producers, for example, United States beef exports to
			 Japan and South Korea averaged less than 15 percent of the amount the United
			 States sold to Japan and South Korea in 2003; and
		Whereas, while China, Japan, Hong Kong, Taiwan, South
			 Korea, Mexico, and Vietnam remain important trading partners of the United
			 States, unscientific trade restrictions are not consistent with their trade
			 obligations: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)sanitary measures
			 affecting trade in beef and beef products between the United States and China,
			 Japan, Hong Kong, Taiwan, South Korea, Mexico, and Vietnam should be based on
			 science;
			(2)since banning
			 United States beef in December 2003, China, Japan, Hong Kong, Taiwan, South
			 Korea, Mexico, and Vietnam have, to varying degrees, failed to comply with
			 internationally recognized scientific guidelines with respect to United States
			 beef and beef products
			(3)China, Japan,
			 Hong Kong, Taiwan, South Korea, Mexico, and Vietnam should fully comply with
			 internationally recognized scientific guidelines;
			(4)China, Japan,
			 Hong Kong, Taiwan, South Korea, Mexico, and Vietnam should open their markets
			 to United States exporters of all beef and beef products from cattle of all
			 ages, consistent with OIE guidelines; and
			(5)the President
			 should continue to insist on full access for United States exporters of beef
			 and beef products to the markets in China, Japan, Hong Kong, Taiwan, South
			 Korea, Mexico, and Vietnam.
			
